DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 16, the preamble makes it unclear as to what is being claimed because 
a first embodiment was not claimed before “a further embodiment”.  It is suggested deleting the phrase “According to a further embodiment, there is disclosed” and starting the claim with “A method of coupling…”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gill 6,921,115.
In regard to claim 1, Gill discloses (fig. 1) a system for coupling pipe segments endwise to each other comprising: a tubular hub 22 secured proximate to an end face of each pipe segment, each hub having a radially extending mounting block 12 therearound; a seal A extending around the hubs (welded portion 6 is considered part of the hubs 22) between the mounting blocks; and a clamping ring 19 sized to extend around the tubular hub, said clamping ring having a radially extending positioning lip 21 at each end of wherein the positioning lips surround the mounting blocks.
In regard to claim 2, wherein the mounting blocks 12 extends between inner and outer annular end surfaces.
In regard to claim 3, wherein the inner end surface 9A have an inclined surface angularly oriented towards the pipe segment.
In regard to claim 4, wherein the outer end surface 22A include a transition surface at an outer radial corner thereof.
In regard to claim 5, wherein the transition surface 22A are selected from the group consisting of chamfered.
In regard to claim 6, wherein the hub 22 further includes a positioning wall 12A extending radially therefrom parallel to and spaced apart from the mounting block.
In regard to claim 7, wherein the positioning lips 21 on the clamping ring are positioned to be received in an annular groove 11A between the positioning wall and the outer end surface of the mounting blocks.
In regard to claim 8, wherein the positioning lip 21 extends between inner and outer annular surfaces (side walls of groove 11A).
In regard to claim 10, wherein the clamping ring 19 is formed of a pair of connectable semi-circular segments (see col. 4, lines 42-50).
In regard to claim 11, wherein the semi-circular segments are connectable to each other by fasteners (see col. 4, lines 42-50).
In regard to claim 12, wherein the seal A extends between first and second end surfaces 9A.
In regard to claim 13, wherein the first and second end surfaces 9A include an inclined portion corresponding to the inner surfaces of the mounting blocks 22.
In regard to claim 14, wherein the first and second end surfaces include an annular portion 8A outward of the inclined portion 9A.
In regard to claim 15, wherein the clamping ring includes an inwardly facing surface 13 adapted to span the mounting blocks and compress the seal between the mounting blocks (see fig. 1).
In regard to claim 16, Gill discloses a method of coupling pipe segments endwise to each other comprising: securing a tubular hub 22 proximate to an end face of each pipe segment 2, each hub having a radially extending mounting block 12A therearound; locating a seal A around the hubs between the mounting blocks; and
compressibly securing a clamping ring 13 around the tubular hub, wherein the clamping ring have a radially extending positioning lip 21 at each end of wherein the positioning lips surround the mounting blocks. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill 6,921,115 in view of Wiedemeier 2016/0076678.
Gill discloses an annular groove with side walls for correctly locating the position lip of 
the clamp on the hubs, but does not disclose providing the groove with an inclined surface.  Wiedemeier teaches that providing an annular groove 37 with an inclined wall 38 to better position a clamp 18 within the groove of a hub is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the sidewall of Gill to include an inclined surface, as taught by Wiedemeier, in order to better locate the clamp relative to the hub upon assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCarthy, Wood, Pepi, Hendrickson, Klem, Bowman, Considine, Kim and Radzik disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679